Exhibit 99.1 PRESS RELEASE New Gold Clarifies Recent Misinformation Regarding its Cerro San Pedro Mine November 2, 2009 – VANCOUVER, BC – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX – NGD) confirms that all permits, licenses, concessions or authorizations that are required to operate its Cerro San Pedro Mine are valid and in force. New Gold has filed an appeal to a recent decision of the Federal Court of Fiscal and Administrative Justice in Mexico pertaining to the process by which the Environmental Impact Statement (“EIS”) for the Cerro San Pedro Mine was approved in 1999. Over the last ten years a small group opposed to the mine has conducted an ongoing series of challenges, appeals and counter appeals related to the EIS approval process. This latest decision does not affect Cerro San Pedro’s other permits, including its operating permit or its ability to conduct business. “New Gold is a welcome member of the Cerro de San Pedro community and has demonstrated its commitment to corporate social responsibility through meaningful support to our schools, health services and infrastructure improvement,” stated Mr. Santos Loredo Tenorio, President of the Cerro de San Pedro Municipality. “The company’s contribution to sustainable community development and our future is greatly appreciated.” Robert Gallagher, President and CEO of New Gold stated: “We are committed to operating in a socially responsible and sustainable manner in all the regions where we operate.New Gold is confident that all legal requirements related to its Cerro San Pedro Mine are being achieved or exceeded and that ongoing legal activities do not impact the continued operation of the mine.” New
